Citation Nr: 1525535	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  15-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He died in February 1991.  The appellant is his son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Regional Office in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for issuance of a statement of the case (SOC).  The RO issued a rating decision in December 2014 denying entitlement to DEA benefit.  The appellant filed a statement in January 2015 disagreeing with this determination.  Under such circumstances, the Board must remand the matter for issuance of an statement of the case (SOC).  38 C.F.R. § 19.9(c) (2014).  

Accordingly, the case is REMANDED for the following action:

Issue the appellant an SOC with respect to the appeal for DEA benefits.  This issuance should include notification of the need to timely file a substantive appeal to perfect his appeal on the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




